Citation Nr: 1545747	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  12-18 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the lumbar spine.

2.  Entitlement to service connection for disability of the right knee.

3.  Entitlement to service connection for disability of the right hip.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.
 
6.  Entitlement to service connection for a left knee disability.

7.  Whether new and material evidence has been received to reopen a previously-denied claim for entitlement to service connection for a left hip disability.



REPRESENTATION

Veteran represented by:	Amy Kretkowski, Attorney


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from December 1950 to December 1953.

On a procedural note, in March 2013, the Veteran requested a hearing only on the issues of bilateral hearing loss, tinnitus, left knee, and whether new and material evidence had been received to reopen a claim for a left hip disorder.  The RO notified him that he had been added to the list for such hearings but it does not appear that a hearing has been scheduled; however, he has not withdrawn his request.  Therefore, those issues are remanded to schedule a hearing.

As he did not request a hearing for the remaining issues on appeal, the Board can proceed with review and adjudication as to the issues of entitlement to service connection for the right knee, right hip, and a higher rating for degenerative joint disease of the lumbar spine.

Therefore, the issues of entitlement to service connection for bilateral hearing loss, tinnitus, left knee, and whether new and material evidence has been received to reopen a claim for the left hip are addressed in the REMAND portion.  Moreover, the issues of the right knee and right hip, while not the subject of a hearing request, are also remanded for further development.  All these issues are REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).  The Veteran continues to submit repeated requests for advancement on the Board's docket; however, it was advanced on the docket in May 2015, in response to the first request, and it will remain in this status until a final decision is reached on all the issues.  Both he and his attorney were notified of the grant of advanced status in May 2015.


FINDING OF FACT

Throughout the appeal period, the Veteran's low back disability has been manifested by subjective complaints of pain, weakness, unsteady gait, and limitation of motion; objective findings include forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, and muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  


CONCLUSION OF LAW

An initial rating in excess of 10 percent for degenerative joint disease of the lumbar spine is not warranted.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5242 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

While a veteran's entire history is reviewed when assigning a disability rating, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Board has thoroughly reviewed all the evidence in the claims files.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the claimant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, as to the claim.  

Service connection for degenerative disease of the lumbosacral spine was granted in a June 2012 RO decision, as due to multiple parachute jumps during service.  The disability was rated as 10 percent effective in November 2008.  The Veteran has disagreed with the rating assigned.  He asserts he has so much back pain that together with the pain in his hips and knees, he can barely get around.  

The report of a June 2009 VA examination reflects entirely normal range of low back motion, with hypoactive reflexes in the legs, and normal muscle strength, except for some reduced strength in left hip flexion.  There was no spasm, atrophy, guarding, pain with motion, tenderness, or weakness in the back muscles.  He was observed to have an antalgic gait related to left knee pain.  Additionally some kyphosis and lumbar flattening were noted.  X-ray studies were interpreted as showing mild degenerative disease of the lumbosacral spine.  A VA primary care note from January 2010 reflects that he could perform activities of daily living without problems.  He could walk and climb stairs with only some discomfort in his left leg.  

The Veteran underwent a VA examination in March 2012 for the purpose of establishing service connection.  He reported that his back bothered him after sitting for prolonged periods of time.  Prolonged standing was also a problem.  Range of motion measurements yielded normal forward flexion of 90 degrees, but with painful motion beginning at 85 degrees.  He had normal extension at 30 degrees with pain on motion at 30 degrees.  He had normal right and left lateral flexion at 30 degrees with no objective evidence of painful motion during lateral flexion.  He also had normal right and left lateral rotation, with no objective evidence of painful motion.  Following repetitive-use testing, his measurements were the same, except for a reduction in right lateral flexion to 25 degrees.  

The examiner described the Veteran's impairment as being manifested by pain on movement and interference with sitting, standing, and weight bearing.  There was no localized tenderness or pain to palpation in the low back area.  There was no guarding or muscle spasm of the thoracolumbar spine.  Muscle strength was normal and he had no muscle atrophy.  His deep tendon reflexes in both legs were normal.  Sensation testing was normal, as well.  There were no signs of radiculopathy.  The examiner specified that the Veteran had no other pertinent findings, complications, conditions, signs, or symptoms of his low back degenerative joint disease.  The Veteran denied experiencing flare-ups in back pain.  The examiner commented that the Veteran's arthritis was minimal and was actually less than what would be expected at his age.

During a March 2012 VA primary care visit, the Veteran was observed to limp, and he reported he had been favoring his left leg for decades.  Weakness was noted in his left buttocks and quads.  The pain was deemed to be mostly trochanteric.  He underwent physical therapy from a private provider in 2012, but reported only limited relief of his pain.  

An August 2012 magnetic resonance imaging (MRI) study was interpreted as showing significant degenerative osteoarthritic change with a mild canal stenosis and mild bilateral foraminal compromise at L1/L2.  There was severe spinal canal stenosis secondary to disk bulge, facet arthropathy, and ligamentous hypertrophy at L3/L4.  There was virtual complete exclusion of cerebrospinal fluid and moderate bilateral foraminal compromise at that level.  At L4/L5 there was severe spinal canal stenosis secondary to tricompartment disease with moderately severe bilateral foraminal compromise.  The overall impression was of extensive degenerative changes, canal and foraminal stenosis at the lower three levels.  Canal stenosis was most pronounced at L3/L4 and L4/L5, foraminal compromise at L5/S1.  

The Veteran underwent VA physical therapy in November 2012, and was issued a TENS unit to help his back pain at that time.  His unsteady gait was observed, and he was encouraged to use a cane to prevent falls.  During a December 2012 pain clinic consultation, the examining physician noted that the Veteran enjoyed telling a multitude of parachuting stories from his time in service.  He stated he had been having back pain since his time in service.  Upon examination, he had good range of motion with flexion and extension.  He felt pain in his right lateral hip with lumbar extension.  He had mild tenderness over his coccyx, lumbar paraspinals and thoracic paraspinals.  His gait was noted to be somewhat unsteady, with normal strength and sensation.  

A February 2013 primary care note reflects that the Veteran was refusing to take any pain medication although he complained of back and hip pain.  A June 2013 VA neurosurgery note reflects that he complained of low back pain with radiation to both legs.  His pain mainly involved his hips and a band across his back.  Prior epidural steroid injections had provided minimal relief.  Upon examination, strength was normal in all muscle groups.  Sensation was intact, but reflexes were diminished in both legs.  He walked with a steady posture, but leaning forward.  The examining physician reviewed the lumbar spine X-ray films and noted that they did not show any dynamic instability on flexion or extension.  He also noted that a previous MRI reflected mild stenosis at L3-4.

The Veteran underwent another VA examination for compensation in May 2013.  He provided a history of having had over fifty parachute jumps with an old fashioned T-7 chute.  He reported experiencing pain when he stood, which was relieved by sitting.  The examiner noted that the Veteran appeared to be in pain during the office visit, with a stooped posture.  Range of motion measurements showed normal forward flexion of 90 degrees, but with painful motion beginning at 45 degrees.  He had normal extension with painful motion beginning at 10 degrees.  He had normal right and left lateral flexion at 30 degrees, but with painful motion beginning at 10 degrees.  He had normal right and left lateral rotation with no objective evidence of painful motion.  There was no change in these measurements following repetitive use testing.  

The Veteran denied experiencing flare-ups in back pain.  Again, the examiner described the Veteran's impairment as being manifested by pain on movement and interference with sitting, standing, and weight bearing.  He did have localized tenderness with guarding and muscle spasm, but such did not result in abnormal gait or spinal contour.  He had normal muscle strength, normal reflexes, normal sensation, and no signs or symptoms of radiculopathy.  The examiner specified that he did not have intervertebral disc syndrome.  

Under the governing regulation, lumbar degenerative joint disease is rated under the General Rating Formula for Diseases and Injuries of the Spine.  The currently-assigned 10 percent rating reflects symptoms including forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent disability rating would be assigned to reflect symptoms such as forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less; or when there is favorable ankylosis of the entire thoracolumbar spine.  

A higher disability rating is warranted only in the case of unfavorable ankylosis of the entire thoracolumbar spine (50 percent), or unfavorable ankylosis of the entire spine (100 percent).  The General Rating Formula specifies that the Formula must be applied regardless of symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Any associated objective neurologic abnormalities must be evaluated separately, under an appropriate diagnostic code.

Applying these criteria to the facts of the Veteran's case, the Board notes that his range of motion test results from both the 2012 and the 2013 VA examinations fit within the parameters set forth for the 10 percent rating, although his pain point decreased dramatically from the 2012 to the 2013 examination, as manifested by the combined ranges of painful motion decreasing from 230 degrees in 2012 to 135 degrees in 2013.  That this apparent improvement reflects actual improvement cannot be assumed, however.  

Similarly, it is difficult to compare the range of motion results from the 2009 examination, as this examination was performed using an earlier examination protocol, so these results did not account for the point where pain set in.  The Veteran's actual range of motion was nearly entirely normal upon all three examinations.  Different examiners, at different times, will not describe the same disability in the same language.  Features of the disability which must have persisted unchanged may be overlooked or a change for the better or worse may not be accurately appreciated or described.  It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.

In this vein, we note that the Veteran's overall range of motion remained stable from the first examination to the third; but his pain point changed dramatically between 2012 and 2013 for unknown reasons.  In any case, because both sets of measurements fit squarely into the criteria for the 10 percent rating, the Board does not need to resolve the differences further.  It is clear that the Veteran experiences pain involving his low back, and his reports of pain are amply supported by the MRI findings of extensive changes with severe canal stenosis in his lumbar spine.  

Also undisputed is his unsteady gait, which has been noted throughout the time period at issue.  Because his abnormal gait has not been linked to guarding, muscle spasm or abnormal spinal contour, however, abnormal gait alone does not support the assignment of a disability rating greater than 20 percent.  Although some kyphosis and lumbar flattening was observed in 2009, such was not observed or noted at any other point during the appeal period, and in 2009, neither condition was linked to muscle spasm or guarding in 2009, and the 2009 report specifically noted that there was no muscle spasm or guarding upon examination.  Absent ankylosis or greater limitation of motion, a higher disability rating simply is not warranted.  The Board acknowledges the Veteran's implicit contentions that the range of motion measurements do not accurately reflect the amount of pain he feels. 

The Board also considered whether the functional loss due to pain could result in a higher schedular evaluation.  While pain alone does not constitute functional loss, the Court has clearly indicated that the Board must consider the effects of pain, particularly as to any adverse impact on the normal working movements of the body.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Schafrath v. Derwinski, 1 Vet.App. 589, 592 (1991).  In this case, the Veteran has complained of significant low back pain, which in conjunction with his hip pain limits his activities and movement.  

Nevertheless, even considering the effects of pain, the evidence does not reflect or even suggest the pain resulted in a functional loss akin to flexion limited to 60 degrees or less or combined range of motion less than 120 degrees.  The evidence clearly demonstrates the Veteran has continued to retain motion in his lower back, albeit limited by pain.  As shown above, the Board used the pain-limited measurements in applying the General Rating Formula and to calculate his combined range of motion.  Thus, the calculations reflect his range of motion as limited by the effects of pain.  38 C.F.R. §§ 4.45, 4.71a, DC 5242; DeLuca, 8 Vet. App. at 202; Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Accordingly, the evidence does not support a higher rating based upon pain.

The Board has also considered whether a higher evaluation could be granted based upon separate evaluations for associated neurological abnormalities.  However, no neurologic abnormalities have been associated with the Veteran's low back disability.  No neurologic deficits related to the back are identified in any of the medical evidence of record.  Thus, a separate rating for objective neurologic abnormalities is not warranted at this point.

The Board has also considered the Veteran's lay statements that his disability is worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of these disorders according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's lumbar spine disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and other clinical evidence) directly address the criteria under which this disability is evaluated.  Moreover, as the examiners have the requisite medical expertise to render a medical opinion regarding the degree of impairment caused by the disability and had sufficient facts and data on which to base the conclusion, the Board affords the medical opinions great probative value.  

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright, 2 Vet. App. at 25.  In sum, after a careful review of the evidence of record, the Board finds that the benefit of the doubt rule is not applicable and the appeal is denied.

Next, the Board has considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular evaluation is made.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  In this case, the record does not establish that the rating criteria are inadequate.  

To the contrary, the very symptoms that the Veteran describes and the findings made by the various medical professionals, such as pain and limitation of motion, are "like or similar to" those explicitly listed in the rating criteria, which considers symptoms such as pain, stiffness, aching, and limitation of motion.  Moreover, he has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his lumbar spine disability is more severe than is reflected by the assigned rating.  

In view of the circumstances, the rating schedule is adequate, even in regard to the collective and combined effect of all of the service-connected disabilities, and referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted.  

Finally, VA has a duty to provide notification to a veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 510, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify was satisfied prior to the initial RO decision at issue by an April letter to the Veteran that informed him of his and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letter also provided notice of information and evidence needed to establish disability ratings and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 
  
VA also has a duty to assist a veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All necessary development as to the issues decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

The claims file contains relevant VA treatment records, private treatment records, and VA examination reports.  The examinations provided to the Veteran are adequate for the purposes of deciding the claims on appeal as the VA examiners reviewed the pertinent medical history, conducted a clinical evaluation, and provided an adequate discussion of relevant symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

As such, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim and no further assistance to develop evidence is required.


ORDER

An initial rating in excess of 10 percent for degenerative joint disease of the lumbar spine is denied.


REMAND

With respect to the remaining claims, a remand is needed.

Right Knee and Hip.  The Veteran contends current disability of his right knee and hip can be traced to his more than fifty parachute jumps in service during the course of his duties with the 11th Airborne, Quarter Master Company.  His statement that he had more than fifty jumps during service is credible and must be treated as such upon remand.  Careful review of the VA medical opinion upon which the grant of service connection for his low back disability was based reveals that the examiner researched the different types of parachutes.  The examiner explained that the type of parachute used by the Veteran, the T-7, "had an opening mechanism of silks first and lines, causing a strong whiplash effect as the chute caught air."  In other words, in addition to the stresses of landing on the ground, an additional whiplash force affected the body in the air when the parachute opened and began to slow the jumper's descent.  

Careful review of the evidence of record reveals that no medical professional has rendered an opinion as to whether the Veteran's hip and knee disorders could be traced to his fifty jumps in service.  In particular, no one has addressed the whiplash effect upon the hips when the parachute opened, given that the parachute harness wrapped not only under the arms but between the legs as well.  

The Veteran also claims that his right hip and right knee disorders are secondary to his low back disability, on the basis that his back problems caused him to have altered gait over the years, which then caused knee and hip impairment.  Upon remand, further medical opinion upon these points is required.

As the case is being remanded anyway, and as it appears the Veteran continues to receive VA medical care, his VA treatment records should be updated for the file.  Any VA medical records are deemed to be constructively of record in proceedings before the Board and should be obtained prior to further review of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Outstanding Hearing Request.  As noted above, the Veteran requested a hearing on the issues of service connection for bilateral hearing loss, tinnitus, a left knee disability, and whether new and material evidence has been received to reopen a claim for a left hip disorder.  Such a hearing should be scheduled.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all VA clinical records since February 2014 which are not contained in his claims file and associate them with the file.

2.  Schedule an examination to identify whether the Veteran's right knee and/or hip disorders had their inception during service, as a result of fifty jumps using a T-7 parachute.  The claims folder should be made available to the examiner for review before the examination.  The examiner is also requested to render an opinion as to whether the Veteran's service-connected lumbar spine disability caused or aggravated right knee or hip disorders.  All tests and studies deemed necessary should be undertaken.  The complete rationale for the conclusions reached should be fully explained.  

3.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

4.  Schedule a hearing before a Veterans Law Judge on the issues of bilateral hearing loss, tinnitus, left knee, and whether new and material evidence has been submitted to reopen a claim for the left hip.  Provide the Veteran and his attorney with adequate notice of the scheduled date and time.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


